         CASE 0:20-cv-02153-JRT-LIB Doc. 23 Filed 03/05/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

 NATHANIEL-NYEMA DIOH, JR.,
                                                      Civil No. 20-2153 (JRT/LIB)
                                  Plaintiff,

 v.
                                               MEMORANDUM OPINION AND ORDER
 DOUGLAS H. SHULMAN, CHUCK SINGER,             GRANTING DEFENDANTS’ MOTION TO
 ONEMAIN HOLDINGS INC., AND                                DISMISS
 ONEMAIN FINANCIAL,

                               Defendants.


      Nathaniel-Nyema Dioh, Jr., 1530 East Saint Germain Street, #106, St. Cloud,
      MN 56304, pro se.

      Jared M. Goerlitz, GOERLITZ LAW, PLLC, P.O. Box 25194, 7595 Currell
      Boulevard, Saint Paul, MN, 55125, for defendants.


      On January 3, 2019, Plaintiff entered into a Loan Agreement with Defendant

OneMain Financial Group, LLC. (See Compl. Ex. 1, Oct. 13, 2020, Docket No. 1-1; Decl.

Charles Singer ¶ 2, Ex. 1 (“Loan Agreement”), Nov. 4, 2020, Docket No. 8-1.) Plaintiff

obtained a loan for $13,810.00 with an annual percentage rate of 32.28% from OneMain’s

Fargo, North Dakota branch, (Loan Agreement at 1), where Defendant Charles Singer is

the assistant manager, (Decl. Charles Singer ¶ 3.) Defendant Douglas H. Shuman is the

Chief Executive Officer of OneMain Holdings, Inc. (Id. ¶ 4.) On October 13, 2020 Plaintiff

commenced this action. (Compl., Oct. 13, 2020, Docket No. 1.) On November 4, 2020,

Defendants filed a Motion to Dismiss. (Mot. Dismiss, Nov. 4, 2020, Docket No. 7.)
         CASE 0:20-cv-02153-JRT-LIB Doc. 23 Filed 03/05/21 Page 2 of 3




       In reviewing a motion to dismiss brought under Federal Rule of Civil Procedure

12(b)(6), the Court considers all facts alleged in the complaint as true to determine if the

complaint states a “claim to relief that is plausible on its face.” See Braden v. Wal–Mart

Stores, Inc., 588 F.3d 585, 594 (8th Cir.2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678,

(2009)). To survive a motion to dismiss, a complaint must provide more than “labels and

conclusions or a formulaic recitation of the elements of a cause of action[.]” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. In

reviewing a motion to dismiss, the Court may consider the allegations in the complaint as

well as “those materials that are necessarily embraced by the pleadings.” Schriener v.

Quicken Loans, Inc., 774 F.3d 442, 444 (8th Cir. 2014).

       Even viewing the Complaint in the light most favorable to Plaintiff, as currently

drafted it contains no factual content that would allow the Court to draw any reasonable

inference that Defendants are liable for misconduct and therefore fails to state a claim

upon which relief can be granted. Insofar as the Court can discern, Plaintiff alleges that

the loan agreement is void, but the Complaint does not allege why it is void, what

Defendants’ alleged misconduct was, or which facts plausibly allege that any misconduct

occurred. Further, Defendants Douglas H. Shulman and Chuck Singer were not parties to

the Loan Agreement, and are thus not proper parties to this action. Because the


                                             -2-
         CASE 0:20-cv-02153-JRT-LIB Doc. 23 Filed 03/05/21 Page 3 of 3




Complaint has no well-pleaded facts and contains no recognizable legal claim for relief,

the Court dismisses Plaintiff’s Complaint without prejudice. A dismissal without prejudice

means that the Plaintiff may refile the Complaint, but must allege the necessary facts as

noted in this Order.


                                         ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendants’ Motion to Dismiss [Docket No. 7] is GRANTED and

the case is DISMISSED without prejudice.


      LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: March 5, 2021                             _____                     _____
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                           Chief Judge
                                                   United States District Court




                                           -3-
